tcmemo_2008_38 united_states tax_court claude e and dana l salazar petitioners v commissioner of internal revenue respondent claude e salazar petitioner v commissioner of internal revenue respondent docket nos 2203-05l 23547-06l filed date jeremy h speich and dana l salazar for petitioners diana p hinton for respondent memorandum findings_of_fact and opinion goeke judge these consolidated cases arise from petitions for judicial review of two notices of determination concerning collection action s under sec_6320 and or in response to a notice_of_intent_to_levy issued by respondent with respect to outstanding income_tax liabilities petitioners claude and dana salazar mr and mrs salazar submitted an offer-in- compromise for all of their outstanding tax_liabilities which also included employment_tax liabilities of mr salazar petitioners also sought abatement of penalties for the period their bankruptcy petition was pending after mr salazar individually received a notice_of_intent_to_levy with respect to his employment_tax liabilities mr salazar submitted a second offer-in-compromise and again challenged the assessment of penalties and interest during the pendency of petitioners’ bankruptcy petition respondent issued separate notices of determination rejecting both offers-in-compromise and sustaining the proposed collection actions we have jurisdiction to review respondent’s collection determination relating to the employment_tax liabilities as well as the income_tax liabilities under amended sec_6330 because respondent made his determination more than days after date see callahan v commissioner t c __ respondent has now admitted to assessing a penalty erroneously for petitioners’ income_tax year while their 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure bankruptcy petition was pending and has agreed to correct this error because we find respondent did not abuse his discretion in rejecting petitioners’ offers-in-compromise and because we find that respondent did not otherwise erroneously assess penalties and interest we sustain respondent’s determinations findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and related exhibits are incorporated herein by this reference at the time the petitions were filed petitioners husband and wife resided in new york previously petitioners were residents of nevada where they owned and operated a retail art gallery named artistic nature while operated by both petitioners the gallery was organized as a sole_proprietorship in the name of mr salazar the operation and ultimately the failure of artistic nature has led to the current proceedings respondent seeks collection of petitioners’ outstanding federal income taxes penalties and interest for taxable years and respondent also seeks to collect the outstanding employment_tax liabilities of mr salazar related to artistic nature from through on date when artistic nature was failing petitioners filed for chapter bankruptcy protection in the u s bankruptcy court for the district of nevada petitioners captioned their bankruptcy petition as claude e salazar dba artistic nature and dana salazar dba artistic nature the petition was later converted to a chapter proceeding on date respondent filed a proof_of_claim with the bankruptcy court which respondent later amended on respondent’s last amendment to the proof_of_claim filed on date respondent listed a secured claim of dollar_figure an unsecured priority claim of dollar_figure and an unsecured general claim of dollar_figure the secured claim related to a lien respondent had previously filed with respect to petitioners’ and income_tax liabilities and it included penalties and interest the unsecured priority claim also included interest petitioners while represented by counsel did not file an objection to respondent’s claims on date petitioners received a discharge of debtor from all dischargeable debts on date the bankruptcy trustee disbursed dollar_figure to respondent the bankruptcy case was closed on date during the and tax years petitioners allowed withholdings from income to exceed their income_tax liabilities which created overpayments totaling dollar_figure on date respondent applied these overpayments to petitioners’ income_tax liabilities on date respondent assessed dollar_figure in interest and an additional dollar_figure failure_to_file_penalty for petitioners’ taxable_period ending date after petitioners received the discharge of debtor respondent initiated collection on petitioners’ liabilities on date respondent sent petitioners a separate letter for each of the outstanding liabilities stating that he intended to seek collection by levy respondent’s notification of intent to levy indicated the following liabilities including penalties and interest tax from form period ending unpaid balance dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on or about date respondent issued a final notice_of_intent_to_levy related to the income_tax liabilities for and respondent’s notice_of_intent_to_levy did not include mr salazar’s employment_tax liabilities on date petitioners submitted a form request for a collection_due_process_hearing notwithstanding the fact the final notice_of_intent_to_levy pertained only to petitioners’ income_tax liabilities petitioners indicated they were seeking collection review with respect to both their income and employment_tax liabilities petitioners stated we declared chapter bankruptcy in date discharge was date sic --there were assets--the bankruptcy is still open pending filing of final accounting report by the trustee calls to irs and irs bankruptcy department have gone unanswered despite the request for a collection review hearing respondent issued the levy upon realizing that he should have suspended the proposed levy action until after the hearing and any appeals respondent released the levy see sec_6330 grover v commissioner tcmemo_2007_176 petitioners’ file was forwarded to appeals settlement officer bruce conte on date mr conte contacted petitioners to schedule a conference at the same time mr conte contacted respondent’s internal bankruptcy specialists mr conte received a fax from a specialist outlining petitioners’ bankruptcy file and noting that secured claims get paid first and then priority mr conte noted in his case record that there were also outstanding employment_tax liabilities for petitioners and that final collection notices had not yet been issued with respect to those liabilities on or about date petitioners submitted a completed form_656 offer_in_compromise to respondent seeking to resolve their outstanding employment and income_tax liabilities for dollar_figure to be paid within days from notice of acceptance of the offer upon receipt of the offer-in-compromise mr conte contacted petitioners to seek additional financial information over the course of several months mr conte and petitioners corresponded on multiple occasions with respect to additional documents mr conte needed in evaluating petitioners’ offer-in- compromise in one letter to mr conte dated date petitioners requested that given that the bankruptcy court has failed to render a final accounting to date the penalties attributable to the principal balance outstanding should be waived while he was attempting to obtain additional information about petitioners’ economic situation mr conte was also attempting to determine what amount would be paid to respondent from petitioners’ bankruptcy_estate mr conte contacted respondent’s internal bankruptcy specialists on numerous occasions following one such contact mr conte received an e- mail informing him that mr salazar owes imf dollar_figure and bmf dollar_figure for a total of dollar_figure the amount that will come to irs from the trustee’s office dollar_figure less trustee expenses will not full-pay the account less than of balance due collection will not be withheld according to his case record mr conte was concerned that accepting an offer-in-compromise while awaiting a final distribution from the bankruptcy might jeopardize respondent’s claims to that distribution mr conte performed research including reviewing the internal_revenue_manual irm to assist with his consideration of petitioners’ offer-in-compromise mr conte noted the irm’s caution on accepting an offer-in-compromise while awaiting a distribution of assets from a bankruptcy mr conte also sought and received legal advice on the effect an offer-in-compromise would have on the pending bankruptcy distribution counsel from within the internal_revenue_service irs advised mr conte that acceptance of the offer-in- compromise risked respondent’s claim to the distribution and that the offer-in-compromise should be increased by the amount respondent expected to receive from the bankruptcy imf refers to respondent’s individual_master_file for petitioners’ income_tax liabilities bmf refers to respondent’s business_master_file for mr salazar’s employment_tax liabilities after receiving counsel’s advice on date mr conte sent petitioners a letter informing them that-- i have received guidance from our counsel regarding the acceptance of an offer_in_compromise in an instance where the distribution of the assets of the bankruptcy has not been completed this as you may recall was the primary issue surrounding your request for an offer it is counsel’s opinion as it is mine that if the service were to accept an offer in this instance the service would at that point no longer have a claim to any distribution of the bankruptcy proceeds it is also our opinion that the only way that an offer could be accepted under these circumstances is for the service to attempt to determine how much of the distribution we would be entitled to and add that to the amount of the offer mr conte went on to reason that respondent would likely receive approximately dollar_figure from the pending distribution accordingly mr conte informed petitioners that their offer-in- compromise would have to be increased by dollar_figure before it could be accepted by letter dated date petitioners responded that they could not pay the estimated dollar_figure to respondent that was pending distribution without first receiving the distribution as an alternative petitioners offered to relinquish any rights they might have to the distribution for the benefit of respondent mr conte determined that this offer-in- compromise still risked respondent’s forthcoming distribution and thus could not be accepted before receipt of the distribution from the bankruptcy_estate as part of his analysis in his closing memorandum mr conte noted that if the offer-in- compromise were accepted any funds remaining after the bankruptcy trustee discharged petitioners’ debts would go to other creditors or to petitioners mr conte concluded based upon informal advice from counsel and the taxpayer’s response it is appeals’ decision to reject the offer-in-compromise of dollar_figure as insufficient due to the fact that a larger amount appears to be collectible on date respondent’s appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy action with respect to petitioners’ and income_tax liabilities in a separate letter addressed only to mr salazar mr conte indicated that the offer-in-compromise had also been rejected with respect to his outstanding employment_tax liabilities on date petitioners filed a petition with this court seeking review of respondent’s determination under docket no 2203-05l petitioners allege that respondent’s rejection of their offer to compromise both their outstanding income_tax liabilities and mr salazar’s employment_tax liabilities was an abuse_of_discretion petitioners’ petition for docket no 05l did not seek to challenge the underlying income_tax liabilities that respondent was seeking to collect respondent moved to dismiss for lack of jurisdiction as to mr salazar’s employment_tax liabilities on the grounds that respondent had never issued a notice_of_determination concerning a collection action under sec_6330 with respect to the employment_tax liabilities in a salazar v commissioner tcmemo_2006_7 filed date we found that no notice_of_determination for purposes of sec_6330 had been issued with respect to petitioners’ employment_tax liabilities and granted respondent’s motion to dismiss for lack of jurisdiction with respect to mr salazar’s employment_tax liabilities in the interim on date the bankruptcy trustee submitted to the bankruptcy court a trustee’s final report and application_for compensation and reimbursement the final report in the final report payment on respondent’s secured claim of dollar_figure was not allowed instead payment on respondent’s priority claim of dollar_figure was allowed on date the bankruptcy trustee disbursed dollar_figure to respondent 3respondent also moved to dismiss on the grounds that the court lacked jurisdiction to hear any challenge to mr salazar’s employment_tax liabilities however because respondent issued a notice_of_determination with respect to mr salazar’s employment_tax liabilities on date respondent admits that we now have jurisdiction to review his determination under sec_6330 see callahan v commissioner t c __ on date respondent applied the proceeds of the bankruptcy distribution to mr salazar’s outstanding employment_tax liabilities for the taxable periods ending date date and date however the amounts that respondent applied to these taxable periods exceeded the priority claims for those periods on date respondent adjusted the application of the bankruptcy proceeds to also include partial payments for the taxable periods ending date as well as date as of date mr salazar still had unpaid employment_tax liabilities that included period ending unpaid balance dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date respondent issued a final notice_of_intent_to_levy and notice of your right to a hearing with respect to mr salazar’s employment_tax liabilities in response mr salazar submitted a second form with respect to the proposed collection action on the employment_tax liabilities the new request for collection review was assigned to appeals settlement officer thomas conley in his initial correspondence with mr conley mr salazar indicated that he did not intend to submit a new offer-in-compromise but instead sought reconsideration of petitioners’ original offer-in-compromise of dollar_figure mr salazar also attempted to challenge the assessment of penalties and interest during the pendency of petitioners’ bankruptcy as well as the manner in which respondent applied the bankruptcy proceeds on date petitioners had an in-person hearing with mr conley on date mr salazar submitted a new offer- in-compromise the basis of the new offer-in-compromise was again doubt as to collectibility and the new offer included updated financial information mr salazar offered to compromise petitioners’ then-outstanding income and employment_tax liabilities for dollar_figure by this time mrs salazar was working as an attorney and mr salazar as a manager of a respondent’s notice_of_intent_to_levy did not include the periods ending date or date restaurant mr salazar had also begun collecting monthly social_security_benefits mr conley determined that petitioners’ reasonable collection potential exceeded the outstanding liabilities and thus rejected the offer-in-compromise mr conley’s determination did not however address mr salazar’s claims that respondent was seeking to collect penalties and interest assessed for the period while petitioners’ bankruptcy petition was pending on date respondent issued a notice_of_determination and collection action under sec_6320 and or to mr salazar regarding his employment_tax liabilities mr salazar then filed a second petition to this court claiming error in respondent’s determination to proceed with collection in the case at docket no 23547-06l the second petition does not allege any error with respect to respondent’s rejection of mr salazar’s second offer-in-compromise instead mr salazar again alleges that respondent abused his discretion in failing to revisit and accept petitioners’ original offer-in- compromise mr salazar also alleges error by respondent in not abating the penalties and interest assessed for the period while petitioners’ bankruptcy petition was pending finally mr salazar alleges that it was an error for respondent to apply the bankruptcy proceeds to his individual employment_tax liabilities instead of petitioners’ joint income_tax liabilities the two petitions have been consolidated for trial briefing and opinion i introduction opinion while this matter has developed in a manner that has made it more complicated than necessary in the end it is a collection review case in which petitioners principally sought to resolve their outstanding income and employment_tax liabilities through an offer-in-compromise petitioners offered to settle all of their outstanding liabilities including the income_tax liabilities and the employment_tax liabilities for dollar_figure respondent rejected the offer-in-compromise because he was likely to receive more from the petitioners’ pending bankruptcy petitioners want the court to determine that respondent’s rejection was an abuse_of_discretion and that respondent be compelled to accept the offer-in-compromise with respect to both the income taxes and the employment_taxes we find that respondent did not abuse his discretion sec_6330 provides that no levy may be made on any property or right to property of a person unless the secretary first notifies him in writing of the right to a hearing before the appeals_office at the hearing the taxpayer may raise any relevant issues relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 a taxpayer may contest the existence or amount of the underlying tax_liability if the taxpayer failed to receive a notice_of_deficiency for the tax_liability in question or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must make a determination whether the secretary may proceed with the proposed collection action we have jurisdiction to review the appeals officer’s determination sec_6330 where the underlying tax_liability is properly at issue we review that determination de novo 114_tc_176 where the underlying tax_liability is not at issue we review the determination for an abuse_of_discretion id pincite ii offers-in-compromise petitioners first seek to compel respondent’s acceptance of their offer-in-compromise petitioners suggest that the failure to accept their original offer-in-compromise was an abuse_of_discretion we do not conduct an independent review of what would be an acceptable offer-in-compromise 125_tc_301 affd 469_f3d_27 1st cir fowler v commissioner tcmemo_2004_163 the extent of our review is to determine whether the appeals officer’s decision to reject the taxpayer’s offer-in-compromise was arbitrary capricious or without sound basis in fact or law skrizowski v commissioner tcmemo_2004_229 fowler v commissioner supra sec_7122 authorizes the commissioner to compromise any civil or criminal case arising under the internal revenue laws see 447_f3d_706 9th cir noting that the authorization to compromise any civil or criminal case is discretionary affg tcmemo_2004_13 sec_7122 provides that the commissioner shall prescribe guidelines for evaluation of whether an offer-in-compromise should be accepted see sec_301_7122-1 proced admin regs the sec_7122 regulations set forth grounds for the compromise of a taxpayer’s liability including doubt as to collectibility sec_301_7122-1 proced admin regs doubt as to collectibility exists in any case where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs generally under the commissioner’s administrative pronouncements an offer to compromise based on doubt as to collectibility will be acceptable only if it reflects the reasonable collection potential of the case ie that amount less than the full liability that the irs could collect through means such as administrative and judicial collection remedies revproc_2003_71 sec_4 2003_2_cb_517 the offer-in-compromise must include all unpaid tax_liabilities and periods for which the taxpayer is liable administration irm cch pt at big_number if an offer-in-compromise is submitted where a taxpayer has also filed a bankruptcy petition the commissioner cautions against acceptance of the offer-in-compromise in the window between a taxpayer’s discharge_in_bankruptcy and the time the final distribution is made because it is uncertain whether the service would still have a valid claim in bankruptcy if an offer is accepted administration irm cch pt at big_number thus the internal_revenue_manual guidelines advise that the amount acceptable for an offer should include the amount we reasonably expect to recover from the bankruptcy in addition to what can be collected from the taxpayer on non-discharged liabilities or from property outside the bankruptcy id it is clear from the administrative record that mr conte was concerned that accepting petitioners’ dollar_figure offer-in- compromise would risk respondent’s expected distribution from the bankruptcy mr conte had extended contact with respondent’s bankruptcy specialists he also performed his own research including reviewing the irm guidelines mr conte sought to determine the likely amount respondent would receive from the bankruptcy and the effect accepting a compromise would have on respondent’s distribution ultimately mr conte concluded that respondent was likely to receive approximately dollar_figure of the dollar_figure remaining in the bankruptcy further as advised by counsel mr conte concluded that accepting the offer-in- compromise risked respondent’s claims in the bankruptcy_estate thus in accordance with the irm and advice from counsel mr conte determined that petitioners’ offer-in-compromise was inadequate because it was less than what respondent expected to receive from the bankruptcy trustee and because accepting that offer would place that distribution at risk petitioners argue that respondent’s rejection of the offer- in-compromise was based on an erroneous conclusion of law that the bankruptcy distribution was at risk petitioners argue that respondent’s distribution from the bankruptcy was never at risk if respondent’s determination was based upon an erroneous conclusion of law we must reject that view and find that respondent abused his discretion see 121_tc_111 as respondent’s counsel now explains an offer-in-compromise must include all of the outstanding liabilities of the taxpayer further sec_6325 provides that the commissioner shall issue a certificate of release of any lien imposed with respect to any internal revenue tax not later than days after the liability for the amount has been fully satisfied thus respondent argues if respondent were to accept an offer-in- compromise and the liabilities were thereby fully satisfied he would jeopardize any secured claim to the bankruptcy distribution accordingly as respondent’s counsel argues an offer-in-compromise will not be accepted while a bankruptcy is pending if the offer is less than the amount he reasonably stands to receive when the bankruptcy distribution occurs we believe however that respondent’s risk or at least his perceived risk goes beyond simply the release of any secured claim he has to the bankruptcy distribution if an offer-in- compromise must include all of the outstanding liabilities of the taxpayer then acceptance and satisfaction of the offer would risk if not extinguish all claims the commissioner had to the bankruptcy assets the administrative record suggests it was this more generalized risk to all of respondent’s claims that concerned mr conte in evaluating petitioners’ offer-in- compromise nonetheless petitioners fail to point to any authority to suggest that respondent’s position that accepting an offer-in-compromise jeopardized the bankruptcy distribution was without legal basis and the court knows of none in furtherance of their argument that the bankruptcy distribution was not at risk petitioners highlight their offer to relinquish any claim to the bankruptcy distribution for the benefit of respondent while this offer would have reduced the risk that petitioners would receive a windfall from the bankruptcy by virtue of the offer-in-compromise it did nothing to reduce respondent’s risk with respect to other creditors as mr conte explained in his closing memorandum if the offer-in- compromise were accepted any remaining funds in the bankruptcy would go to other creditors or to the taxpayer petitioners again fail to present any authority to suggest that their other creditors would be precluded from objecting to any distribution to respondent after the acceptance of their offer-in-compromise petitioners make two additional arguments on why respondent’s determination was an abuse_of_discretion first petitioners suggest that respondent was announcing a bright-line_rule and did not exercise discretion at all second petitioners argue that respondent abused his discretion because he rejected the offer-in-compromise solely on the basis of the amount offered in contravention of sec_7122 we address each in turn petitioners first take issue with mr conte’s requirement that their offer-in-compromise be increased by the amount of the expected distribution from the bankruptcy the irm guidelines instruct that an acceptable offer-in-compromise would have to include the amount that respondent expected to receive from the bankruptcy in addition to what respondent could collect from petitioners directly petitioners argue that by relying upon this provision of the irm the appeals officer was not exercising discretion at all but instead enunciating a bright-line_rule for all postdischarge bankruptcy cases where the commissioner is waiting for a distribution see 128_tc_113 holding that by requiring all estates to post a bond to make a sec_6166 election regardless of the facts before him the commissioner was adopting a bright-line policy that trumped the exercise of his discretion mr conte’s use of the irm was not however a de_facto enunciation of a bright-line_rule that trumped the exercise of discretion in evaluating an offer-in-compromise under doubt as to collectibility the commissioner must first determine the reasonable collection potential on the amount owed revproc_2003_71 sec_4 in the ordinary circumstance the commissioner calculates the reasonable collection potential by determining the excess of a taxpayer’s assets and future income above certain allowances for basic living_expenses see klein v commissioner tcmemo_2007_325 the guidelines aid the commissioner in this endeavor id see also eg mcdonough v commissioner tcmemo_2006_234 etkin v commissioner tcmemo_2005_245 schulman v commissioner tcmemo_2002_129 a pending bankruptcy petition changes this collection analysis because the taxpayer has surrendered his assets to the bankruptcy court thus where a taxpayer has filed for bankruptcy the commissioner stands to collect as a creditor in the bankruptcy proceeding in addition to possibly collecting from the taxpayer directly from future income and assets not subject_to the bankruptcy thus at first the irm instructs a settlement officer to consider the commissioner’s standing as a creditor in the bankruptcy and advises that an acceptable offer-in-compromise include the amount the commissioner reasonably expects to recover from the bankruptcy administration irm cch pt in other words the appeals officer should not accept an offer of dollar_figure when doing so will risk the likely receipt of dollar_figure down the road second the irm instructs that an acceptable offer-in-compromise should also include the amount that can be collected from the taxpayer on non-discharged liabilities or from property outside the bankruptcy id thus if the commissioner stands to receive dollar_figure as a creditor in the bankruptcy and in addition dollar_figure can be collected directly from the taxpayer then the reasonable collection potential is not dollar_figure or even dollar_figure but more like dollar_figure mr conte did not have to reach the second part of this analysis--the amount respondent could collect from petitioners outside of the bankruptcy the dollar_figure offer-in-compromise from petitioners was less than the dollar_figure mr conte expected respondent would receive from the bankruptcy and he determined that acceptance of the offer would risk the receipt of that dollar_figure we find that mr conte was not enunciating a bright- line rule for all cases mr conte was simply applying respondent’s guidelines on evaluating offers-in-compromise including the reasonable collection potential to the specifics of petitioners’ offer finally petitioners argue that respondent abused his discretion by rejecting petitioners’ offer-in-compromise solely on the basis of the amount offered sec_7122 provides an officer_or_employee of the internal_revenue_service shall not reject an offer-in-compromise from a low-income taxpayer solely on the basis of the amount of the offer the regulations expand on this by stating that no offer to compromise may be rejected solely on the basis of the amount of the offer without evaluating that offer under the provisions of this section and the secretary's policies and procedures regarding the compromise of cases sec_301_7122-1 proced admin regs the administrative record makes clear that mr conte did not reject petitioners’ offer-in-compromise solely on the basis of the amount offered dollar_figure mr conte used respondent’s policies and procedures--the guidelines of the irm as well as advice received from counsel--to evaluate the specifics of petitioners’ offer in the light of what respondent could reasonably expect to collect on petitioners’ liabilities mr conte concluded that respondent was likely to receive more in the distribution from the bankruptcy than from petitioners’ offer-in- compromise further mr conte determined that accepting petitioners’ offer would risk this expected greater distribution we find petitioners’ offer-in-compromise was not rejected solely on the basis of the amount offered we are not unsympathetic to petitioners’ situation as they ultimately had no control_over when any distribution from the bankruptcy would be made since then petitioners’ financial outlook has improved dramatically mr salazar is now employed as a manager of a restaurant and has begun receiving social_security_benefits mrs salazar completed law school and now works as an attorney thus while the dollar_figure offer-in- compromise may have been the limit of what petitioners could pay in when mr salazar submitted a second offer-in-compromise during the second collection review hearing with respect to his employment_tax liabilities respondent determined that mr salazar was then in a position to pay the entirety of his outstanding employment_tax liabilities petitioners have not presented any argument or evidence to the court to suggest that respondent’s rejection of this second offer-in-compromise was an abuse_of_discretion in sum we find that respondent did not abuse his discretion in rejecting petitioners’ offers-in-compromise iii underlying liability to the extent the court does not compel respondent to accept their original offer-in-compromise petitioners argue in the alternative that respondent’s assessment of penalties and interest while their bankruptcy petition was pending was erroneous petitioners also argue that respondent erroneously applied the bankruptcy proceeds to the individual employment_tax liabilities of claude salazar instead of their joint income_tax liabilities in a collection review proceeding a taxpayer may raise challenges to the existence or amount of the underlying liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute the underlying liability sec_6330 where a taxpayer has filed a bankruptcy action and the commissioner has submitted a proof_of_claim for unpaid federal tax_liabilities in a taxpayer’s bankruptcy action we have held that the taxpayer has had the opportunity to dispute the liabilities for purposes of sec_6330 see 124_tc_69 sabath v commissioner tcmemo_2005_222 a bankruptcy court may consider the amount or legality of taxes including penalties and interest u s c sec_505 sabath v commissioner supra in petitioners’ bankruptcy proceeding respondent submitted a proof_of_claim for petitioners’ unpaid income_tax and employment_tax liabilities including penalties and interest petitioners while represented by counsel did not file an objection to these tax_liabilities accordingly petitioners are precluded from challenging their underlying liabilities including the penalties and interest however even if petitioners had raised the issue of whether respondent’s assessment of penalties and interest during their bankruptcy proceeding was erroneous to the extent that respondent has not conceded this issue we would sustain his assessment of penalties and interest sec_6658 provides that no addition to the tax shall be made under sec_6651 sec_6654 or sec_6655 for failure to make timely payment of tax with respect to a period during which a case is pending under title of the united_states_code petitioners’ bankruptcy was pending from the date they filed their petition until their case was closed on date see revrul_2005_9 2005_1_cb_470 respondent admits having erroneously assessed a failure to pay penalty with respect to petitioners’ income_tax account on date while petitioners’ bankruptcy was pending respondent has agreed to correct this error petitioners did not present any evidence that respondent assessed penalties for their and income_tax liabilities while their bankruptcy petition was pending further a review of petitioners’ income_tax account transcripts for and confirms that respondent did not assess any additional penalty during the pendency of their bankruptcy with respect to the employment_tax liabilities for mr salazar under docket no 23547-06l petitioners again argue that additions to tax were sought for the period their bankruptcy was pending however sec_6658 does not prevent respondent from assessing the additions to tax during the pendency of the bankruptcy related to employment_taxes to the extent that they are withheld or collected from others sec_6658 kiesner v irs bankr bankr e d wis see also s rept pincite 1980_2_cb_620 these relief rules do not however apply with respect to liability for penalties for failure to timely pay or deposit any employment_tax required to be withheld by the debtor or trustee accordingly we find no basis to suggest that the employment_tax liabilities respondent seeks to collect include any erroneously assessed additions to tax petitioners also argue for abatement of interest on both their income_tax and employment_tax liabilities the commissioner is not prevented from seeking interest for the period a taxpayer’s bankruptcy proceeding is pending sec_6658 see also eg woodward v united_states bankr bankr d or under sec_6404 the commissioner is granted the discretion to abate the assessment of any_tax or liability that is excessive in amount assessed after the expiration of the period of limitation or erroneously assessed but see sec_6404 no claim_for_abatement shall be filed by a taxpayer in respect of an assessment of any_tax imposed under subtitle a or b sec_6404 authorizes the commissioner to abate interest assessments that are attributable to errors or delays by the irs petitioners do not argue that the interest is excessive or was erroneously assessed under sec_6404 instead petitioners argue for abatement of interest because of the delay in the distribution of funds from the bankruptcy while in certain circumstances interest may be abated because of an unreasonable delay of the commissioner respondent was no more in control_over the distribution of the bankruptcy proceeds than were petitioners we find that the delay in the distribution of proceeds by the bankruptcy trustee is not grounds for the abatement of interest under sec_6404 or for otherwise relieving petitioners from liability for the interest finally under docket no 23547-06l petitioners challenge respondent’s application of the bankruptcy proceeds to the employment_tax liabilities of mr salazar instead of the joint tax_liabilities of both petitioners because the distribution occurred after the bankruptcy proceeding was closed and mr salazar raised it during the hearing we may review this issue at the time of the bankruptcy trustee’s final report respondent possessed a secured claim of dollar_figure for petitioners’ and tax_liabilities an unsecured priority claim of dollar_figure for petitioners’ income_tax liabilities and mr salazar’s and employment_tax liabilities and an unsecured general claim of dollar_figure however only payment on respondent’s dollar_figure priority claim was allowed by the bankruptcy trustee respondent applied the dollar_figure that was ultimately disbursed by the bankruptcy trustee on date to the employment_tax liabilities of mr salazar that made up part of respondent’s priority claim at first respondent applied the disbursement to the employment_tax periods ending date date and date in amounts that exceeded respondent’s priority claims for those periods eventually respondent corrected this application of the proceeds to also 5the trustee had not filed his final report nor had any disbursements been made at the time of petitioners’ collection review hearing with respect to their joint liabilities include partial payments on the priority claims for the periods ending date and date petitioners claim that respondent should have applied the disbursement to petitioners’ joint income_tax liabilities first instead of just mr salazar’s employment_tax liabilities where a taxpayer makes voluntary payments to the irs he does have the right to direct the application of payments to whatever type of liability he chooses see eg estate of wilson v commissioner tcmemo_1999_221 however where a taxpayer makes an involuntary payment the irs may allocate or reallocate the payment as it sees fit regardless of a taxpayer’s designation as we have stated an involuntary payment of federal taxes means any payment received by agents of the united_states as a result of distraint or levy or from a legal proceeding in which the government is seeking to collect its delinquent taxes or file a claim therefor 47_tc_65 see also 976_f2d_123 3d cir noting that most courts to have considered the issue have concluded that payments made in the bankruptcy context are involuntary in the light of the involuntary nature of the bankruptcy distribution we find no error in respondent’s application of the proceeds to the employment_tax liabilities of mr salazar before the joint income_tax liabilities of both petitioners in any event there is no evidence that petitioners specified in writing that the proceeds be applied to their income_tax_liability instead on the basis of the record before the court and with the exception of the failure to pay penalty for income_tax year which respondent concedes petitioners are liable for the taxes additions to tax and interest as determined by respondent we further find that respondent did not abuse his discretion in rejecting petitioners’ offers-in-compromise thus respondent's determination that the federal tax levies were appropriate in these cases is sustained to reflect the foregoing decision in docket no 2203-05l will be entered under rule decision in docket no 23547-06l will be entered for respondent
